Citation Nr: 0331611	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-09 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
an increased rating for chronic lumbar syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to November 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

After a review of the claims file, the Board finds that due 
process mandates a remand.  

REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA's 
obligations with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim are 
changed and include an enhanced duty to notify claimants as 
to the information and evidence necessary to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  As the Board no longer has the authority to 
correct a procedural defect, the appellant should now be 
provided with a letter informing him of his due process 
rights under the VCAA.

Moreover, it appears that the veteran has undergone 
Vocational Rehabilitation and those records should be 
associated with the claims file.  In addition, updated VA 
examinations should be obtained, to include a Functional 
Capacity Evaluation which was recommended by the most recent 
VA examiner.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  Obtain any VA Vocational 
Rehabilitation files which may have been 
created for the veteran.

3.  Request the veteran to clarify his 
employment history and his income from 
2000 through 2003.  He should be asked to 
submit any documentation he may have 
which would reflect his employment status 
and the amount of his income during this 
time period, such as copies of his tax 
returns for the years 2000 to 2002.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a Functional 
Capacity Evaluation.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected right and left knee 
disabilities, chronic lumbar syndrome, 
and residuals of a fractured right 
fibula.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's service-connected 
right and left knee disabilities, 
including current ranges of motion, 
level of painful motion, functional 
loss due to pain on use, weakness, 
excess fatigability, incoordination 
of the knees, arthritis, whether 
recurrent subluxation or lateral 
instability is shown and, if shown, 
the degree in terms of slight, 
moderate, or severe, and whether 
right or left knee ankylosis is 
shown. 
?	Identify the nature and extent of 
the veteran's service-connected low 
back disability, including whether 
the veteran shows signs and symptoms 
of muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, severe lumbosacral strain, 
or signs and symptoms consistent 
with intervertebral disc syndrome.
?	Identify the nature and extent of 
the veteran's service-connected 
right fibula disability, including 
whether non union or malunion of the 
tibia and fibula are present, and 
whether the veteran demonstrates 
evidence of a slight, moderate, or 
marked knee or ankle disability.
?	The examiner is also asked to 
address the extent of functional and 
industrial impairment resulting from 
the veteran's service-connected 
disabilities and to offer an opinion 
as to whether his service-connected 
disabilities alone preclude 
substantially gainful employment.

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

